Title: William Wirt to Thomas Jefferson, 9 September 1817
From: Wirt, William
To: Jefferson, Thomas


                    
                        Dear Sir.
                        Richmond. 
              Septr 9. 1817.
                    
                    The revd John H. Rice, of this place, a gentleman of great erudition, is about to publish a magazine, in which he proposes to give a view of the literature and literary men of Virginia. To this end, he is anxious to procure a complete catalogue of all the works, of any merit, which have been published, by Virginians, since the first foundation of the colony—the names of the respective authors—the times of their publication—and a brief account of the works.—Being extremely desirous to gain the valuable information which he naturally supposes you to possess on this subject and not having the advantage of a personal acquaintance with you, he has requested me to make this application, which I do with the less reluctance because I know the lively interest you take in whatever concerns the honor of Virginia. May I hope to hear whether it will be convenient to you to grant this request?—But whether it be or not I beg you to be assured that I shall not be the less your much obliged friend and servant,
                    Wm Wirt
                